PAEZ, Circuit Judge,
dissenting.
Viewing the evidence in the light most favorable to the EEOC, as we must under Fed. R. Civ. P. 56, there are genuine triable issues of fact as to whether Auto-Nation made good faith efforts to accommodate Thompson’s religious beliefs. *330Disputed issues of fact also remain with respect to whether an accommodation would have constituted an undue hardship on AutoNation and its employees. Without resolving the factual disputes regarding whether a reasonable accommodation was even offered, I cannot agree with the majority that Thompson short-circuited the accommodation process and therefore I respectfully dissent.
Contrary to the majority’s characterization of the accommodation issue as arising the same day that Thompson resigned, Thompson testified at his deposition that he attempted to initiate discussions regarding a reasonable accommodation in mid-March as soon as he learned of the new schedule requiring him to work on Sundays. According to Thompson, despite his request for some kind of accommodation before Easter Sunday, AutoNation refused to engage in any discussions about accommodation until he returned after missing work on Easter Sunday. Thompson further testified that he recalled his supervisor, Jim Allen, telling him on the day he returned to work (and the day that he resigned) that “there was just no way they could make an accommodation for me and not everyone else.”
Thompson also raised material issues of fact as to whether a viable shift swap was ever offered to his co-workers. According to Thompson’s version of the facts, the other two service writers were asked to work all of his Sundays without an offer to swap a Sunday with an equally undesirable day, such as a Saturday or holiday. Furthermore, Thompson testified that he was never informed of any shift swapping attempt. With respect to the offer to hire a fourth service writer, there are material issues of fact as to whether this was actually proposed as an offer rather than a speculative statement that would not have reasonably accommodated Thompson’s religious beliefs.
Because there are genuine material issues of fact as to what means of accommodation were actually offered by AutoNation, we cannot determine if Thompson satisfied his “correlative duty to make a good faith attempt to satisfy his needs through means offered by the employer.” Heller v. EBB Auto Co., 8 F.3d 1433, 1440-41 (9th Cir.1993) (internal citations omitted). Therefore, I would reverse the district court’s summary judgment and remand for a trial to resolve these disputed issues of fact.